Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-30 are pending in the application and are currently subject to the following restriction and election requirement.

Election/Restrictions
3.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-21, drawn to a method for treating cancer comprising: a) providing i) a subject having cancerous cells, and ii) a modifier of a DNA repair or nucleic acid editing gene, or its protein product; and b) treating said subject with said modifier wherein said treating reduces the number of cancerous cells in said subject.

Group II, claim(s) 22-25, drawn to a method for screening for anti-cancer compounds comprising a) providing cells expressing a DNA repair or nucleic acid editing gene; b) incubating said cells in the presence of a test compound, and c) measuring the rate of DNA or RNA mutation in the presence of a test compound; d) wherein an increased rate of DNA or RNA mutation in cells in the presence of a test compound compared to that measured in cells in the absence of a test compound indicates a test compound is an anti-cancer compound.

Group III, claim(s) 26, drawn to a method of identifying a patient having a tumor suitable for treatment by immunotherapy comprising: a) taking a sample of said tumor, b) analyzing said sample to determine the sequence of a DNA repair or nucleic acid .

Group IV, claim(s) 27-30, drawn to a method for screening for a modifier of a DNA repair or nucleic acid editing gene, or its protein product, comprising: a) providing a construct wherein comprising a simple nucleotide sequence cloned upstream of a reporter coding sequence such that the reporter coding sequence is out of frame; b) transfecting cells with the construct of a) in combination with a construct comprising a DNA repair or nucleic acid editing gene; c) incubating said cells in the presence of a test compound; and d) measuring a signal from the reporter construct; e) wherein an increase in signal from the reporter construct in the presence of the test compound compared to the signal in the absence of the test compound indicates that the test compound is a modifier of said DNA repair or nucleic acid editing gene, or its protein product.

4.	The inventions listed as Groups I-IV do not relate to a single general inventive concept under PCT Rule 13.1 because unity of invention between different categories of inventions will only be found to exist if specific combinations of inventions are present.  Those combinations include:
 	A) A product and a special process of manufacture of said product.
	B) A product and a process of use of said product.
C) A product, a special process of manufacture of said product, and a process of use of said product.
	D) A process and an apparatus specially designed to carry out said process.
E) A product, a special process of manufacture of said product, and an apparatus specially designed to carry out said process. 



The special technical feature of the inventions of Group I is a method for treating cancer.
	The special technical feature of the inventions of Group II is a method for screening for anti-cancer compounds.
	The special technical feature of the inventions of Group III is a method of identifying a patient having a tumor suitable for treatment by immunotherapy.
	The special technical feature of the inventions of Group IV is a method for screening for a modifier of a DNA repair or nucleic acid editing gene, or its protein product.

Applicant is reminded that PCT Rules 13.1 and 13.2 do not provide for a single general inventive concept to comprise more than the first mentioned product, the first mentioned method for making said product, and the first mentioned method for using said product.  
Accordingly, the inventions of Groups I-IV do not share the same or corresponding special technical feature so as to form a single general inventive concept under PCT Rules 13.1 and 13.2.

5.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

The species of the invention of Group I is as follows: 
1)	This application contains claims directed to the following patentably distinct species of modifiers. Applicant is required to select one species of modifiers from a polypeptide, polynucleotide, antibody, peptide or small molecule compound.


The species of the invention of Group II is as follows: 
This application contains claims directed to the following patentably distinct species of nucleic acid editing enzyme. Applicant is required to select one species of nucleic acid editing enzyme from ADAR1, ADAR2, ADAR3, ADARB2-ASI, AICDA, APOBEC3D, APOBEC3B, APOBEC3C, APOBEC3G, APOBEC3F, APOBEC3A, APOBEC3H, APOBECi, AlCF, APOBEC2, APOBEC4, APOBEC3AP1 or APOBEC3B-AS 1.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1 and 22.

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when 

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

6.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other invention.

7.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at 8:30 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/YAN XIAO/
Primary Examiner, Art Unit 1642